Citation Nr: 0204848	
Decision Date: 05/22/02    Archive Date: 06/03/02

DOCKET NO.  96-27 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 70 percent 
for post-traumatic stress disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran's representative


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1960 to December 
1967.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1995 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation.  The veteran appealed the assignment of the 
30 percent evaluation, and, in June 1999, the Hearing Officer 
granted a 70 percent evaluation.  The veteran has stated that 
he is not satisfied with the grant of the 70 percent 
evaluation, and thus the appeal continues.


FINDING OF FACT

Post-traumatic stress disorder is manifested by demonstrable 
inability to obtain or retain employment and total social 
impairment.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for post-traumatic 
stress disorder have been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 4.132, Diagnostic 
Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000).  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim. 

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  A review of the record discloses that 
the veteran's service medical records have been requested and 
received by the RO, and such records appear to be intact.  
Additionally, in the July 1995 rating decision on appeal, the 
May 1996 statement of the case, the June 1999 Hearing 
Officer's decision, and the March 1997, June 1999, and 
October 2001 supplemental statements of the case, the RO 
informed the veteran of the evidence necessary to establish a 
higher evaluation for post-traumatic stress disorder.  In the 
May 1996 statement of the case and the June 1999 supplemental 
statement of the case, the RO also included the pertinent 
regulations that applied to the veteran's claim for an 
increased evaluation for his service-connected disability.  
Correspondence copies of these determinations were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These determinations were not returned by 
the United States Postal Service as undeliverable, and thus 
the veteran and his representative are presumed to have 
received these notifications.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (citing Ashley v. Derwinski, 
2 Vet. App. 62, 64-65 (1992) (discussing that the presumption 
of regularity of the administrative process applies to 
notices mailed by the VA)).

Additionally, the veteran reported that he had received 
treatment for post-traumatic stress disorder only from VA, 
which records have been obtained and associated with the 
claims file.  The veteran denied having received any private 
treatment for post-traumatic stress disorder.  The veteran 
has not alleged that there are any additional medical records 
related to treatment for post-traumatic stress disorder that 
have not been associated with the claims file.  Finally, in 
accordance with its duty to assist, the RO had the veteran 
undergo numerous VA examinations related to his claim.

The Board has reviewed the facts of this case in light of the 
new VCAA regulations.  As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the case need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran and the changes articulated in 
the new legislation are less stringent.  See generally Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992).

II.  Decision

A description of the facts follows.

A February 1995 VA psychiatric evaluation report shows that 
the veteran reported that he was quite depressed and 
withdrawn.  He stated he had frequent intrusive thoughts 
about combat activities with no precipitating events.  The 
veteran described distressing nightmares of both the events 
in Vietnam and imagined events, including being inadequately 
prepared for a combat role.  He stated he had startle 
reactions, where would drop to the floor when he heard a car 
backfire.  The veteran stated that he was not able to 
remember names or dates of specific events.  He stated he had 
a marked sleep disorder due to nightmares.  The examiner 
stated that the veteran's affect was constricted and that the 
content of his speech was vague at times.  He described the 
veteran's insight and judgment as being somewhat impaired due 
to the extent of his blocking of feelings and emotions.  The 
diagnosis entered was post-traumatic stress disorder, which 
the examiner stated was moderate to severe.

In November 1996, the veteran presented oral testimony before 
a Hearing Officer at the RO.  He stated that he had problems 
remembering names and paying bills and difficulty with 
concentration.  The veteran stated that he had difficulty 
sleeping due to nightmares and that he had nightmares and 
night sweats on a daily basis.  He stated he did not go to 
church or participate in clubs or organizations (he stated he 
joined the Veterans of Foreign Wars but did not participate 
in it).  The veteran testified that he did not go out and see 
friends and rarely had people over to his house.  He 
described a usual day for him as getting up in the morning 
and walking and working at his work bench during the day or 
going fishing by himself.  He stated he had problems with his 
anger and communication.  The veteran reported he felt 
depressed often.

A January 1997 VA psychiatric evaluation report shows similar 
complaints on behalf of the veteran as described in the 
February 1995 evaluation report.  The examiner noted that the 
veteran had difficulty providing dates to her.  She stated 
that his insight and judgment were fair and that the veteran 
had startle response and avoided everybody.  The examiner 
stated that the veteran did not socialize except with his 
brother.  She entered a diagnosis of post-traumatic stress 
disorder and stated that it was severe.  She added that the 
global assessment of functioning (GAF) score was 45.  

A March 1997 VA social and industrial survey shows that the 
social worker stated that the veteran had become more 
symptomatic in the last six months.  She stated that his 
post-traumatic stress disorder symptoms included anger, rage, 
hypervigilance, isolation, continuous intrusive thoughts, 
thoughts of seeing body parts and friends being killed, 
survivor's guilt, nightmares, and two to four hours of 
interrupted sleep per night.  The VA social worker stated 
that it was her determination that the veteran's post-
traumatic stress disorder was chronic and severe and that he 
would benefit from individual counseling or group counseling.

An October 1998 VA psychiatric evaluation report shows that 
the veteran admitted to having flashbacks as frequently as 
three times per week.  He stated he had intrusive thoughts 
about Vietnam on nearly a daily basis.  The veteran described 
his sleep as poor and that he felt fatigued all the time.  
The examiner noted that the veteran was definitely 
hypervigilant and had an exaggerated startle reaction.  The 
veteran described having difficulty getting close to people.  
He denied having any friends and stated that he was 
mistrustful and suspicious of others.  The veteran stated 
that he isolated himself and had a problem with anger.  The 
examiner stated the veteran was cooperative but was quite 
depressed.  He noted the veteran had memory problems with 
reporting incidents in chronological order.  He stated that 
the veteran was aware that he had post-traumatic stress 
disorder and that it "dramatically [a]ffected his life."  
The examiner entered a diagnosis of post-traumatic stress 
disorder, stating that it was chronic and severe.  He stated 
that the veteran was "unemployed and unemployable" and had 
no friends.  He entered a GAF score of 40 for the current 
year and 45 for the prior year.

A July 2001 VA psychiatric evaluation report shows that the 
examiner described the veteran as cooperative with good eye 
contact.  She stated that the veteran was anxious, tense, and 
emotionally labile as he related his experiences in Vietnam 
combat.  She added that production was somewhat tangential 
and that, at times, the veteran's thoughts were "very 
scattered."  She noted that the veteran had difficulty 
relating to chronological sequence of his time in the 
military and had to make corrections from time to time and he 
had difficulty remembering names.  The examiner stated that 
the veteran was oriented times three and that his affect was 
dysphoric and depressed.  She stated his mood was shallow and 
down and that he appeared to be on guard and always in a 
defensive manner.  The veteran stated that if people stared 
at him, he would become suspicious to the point of being 
paranoid.  She entered a diagnosis of post-traumatic stress 
disorder with depression.  She stated that the veteran had 
poor interpersonal relationship with his unstable marriage.  
She entered a current GAF score of 40 with the highest score 
of 24 in the last year.  The examiner stated that she 
believed the veteran warranted an increased evaluation for 
post-traumatic stress disorder.

The veteran's representative had a hearing before this Board 
Member in November 2001.  At the hearing, the representative 
noted that the veteran had been given GAF scores of 40, which 
he stated indicated that the veteran was unemployable.  He 
noted the findings made in the October 1998 evaluation 
report, where the examiner stated that the veteran was both 
unemployed and unemployable.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2001).

In the February 1995 rating decision on appeal, the RO 
reviewed the veteran's claim for post-traumatic stress 
disorder under the old rating criteria for mental disorders.  
The criteria for mental disorders were amended in November 
1996.  The Hearing Officer reviewed the veteran's claim under 
the new criteria in the June 1999 decision.  When a 
regulation changes after a claim has been filed but before 
the appeal process has been completed (which would apply 
here), the version most favorable to the claimant will apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

In Johnson v. Brown, 7 Vet. App. 95, 99 (1994), the Court 
stated that if the veteran's symptoms of post-traumatic 
stress disorder met one of the three criteria (of the old 
criteria), then a 100 percent rating was required.  The old 
criteria at the 100 percent evaluation are as follows:

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic, symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain employment.

38 C.F.R. Part 4, Diagnostic Code 9411 (1996) (Emphasis 
added).

The Board will consider only the old criteria, as this 
version is clearly more favorable to the veteran since the 
veteran meets at least one of the three criteria for a 
100 percent evaluation.  The preponderance of the evidence 
has clearly established that the veteran is either socially 
isolative or demonstrably unable to obtain or retain 
employment.  Thus, in accordance with the Johnson case, the 
Board grants the veteran's post-traumatic stress disorder a 
100 disability evaluation.  Johnson, 7 Vet. App. at 99.

This determination is supported by the numerous GAF scores of 
40 and 45 assigned to the veteran's post-traumatic stress 
disorder symptomatology.  Although the GAF score does not fit 
neatly into the rating criteria, the GAF score is evidence 
which the Court has noted the importance of in evaluating 
mental disorders and has also defined terms of the GAF score.  
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score between 31 and 
40 is defined as "Some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) OR major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work . . .).  Id.  A GAF score between 41 and 50 is 
defined as "Serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
Ibid.  (Emphasis added.)  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996) (discussing a GAF score of 50).  Such scores 
are indicative of a very severe mental disorder, to include 
the inability to obtain and retain employment.

Accordingly, for the reasons stated above, a 100 percent 
evaluation for post-traumatic stress disorder is granted.



ORDER

A 100 percent evaluation for post-traumatic stress disorder 
is granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

